ICJ_024_VotingProcedureSouthWestAfrica_UNGA_NA_1955-06-07_ADV_01_NA_03_FR.txt. 90

OPINION INDIVIDUELLE DE M. LAUTERPACHT
[Traduction]

Dans la présente affaire, l’Assemblée générale a demandé à la
Cour un avis consultatif sur la question de savoir si l’article spécial
F, adopté le 11 octobre 1954 par l'Assemblée, au sujet de la procé-
dure de vote à suivre par elle quand elle prend des décisions sur des
questions concernant les rapports et pétitions relatifs au Territoire
du Sud-Ouest africain, est une interprétation exacte de l’avis rendu
par la Cour en 1950 sur le Statut international du Sud-Ouest africain.
L'article F dispose que ces décisions sont considérées comme ques-
tions importantes au sens du paragraphe 2 de l’article 18 de la
Charte, c'est-à-dire qu’une majorité des deux tiers est nécessaire à
leur adoption. Dans le préambule à sa requête l’Assemblée générale
a particulièrement attiré l'attention sur certains passages de l'avis
de 1950. Ces passages sont mentionnés plus loin.

J'ai considéré qu'il m’incombait de joindre la présente opinion
individuelle car, si je suis d’accord avec l’avis unanime de la Cour
en ce qu’il donne une réponse affirmative à la question qu'on lui a
posée, je le fais pour des motifs et par une méthode sensiblement
différents et qui s’écartent de ceux sur lesquels se fonde l'opinion de
la Cour. En ce qui concerne la méthode, il me paraît nécessaire de
consacrer quelques observations préliminaires à la question de savoir
quels sont les points juridiques qui devraient trouver réponse dans
l'avis de la Cour. Ceci fait apparaître la question plus générale du
caractère de la fonction de la Cour et de la nature de ses décisions
judiciaires.

La Cour peut arriver à sa décision sur le présent avis consultatif
en se référant exclusivement, outre ce qu’on peut appeler la méthode
de pure interprétation, à l’une quelconque des trois questions
juridiques suivantes :

1) Dans la mesure où le point principal tire son origine de la
thèse de l'Afrique du Sud selon laquelle l'unanimité absolue était
nécessaire lorsque le Conseil de la Société des Nations, en prenant
ses décisions, agissait en tant qu’organe de surveillance institué
par le Régime des Mandats, la Cour pourrait fonder son avis sur le
rejet de cette thèse en la considérant mal fondée en droit. Dans
ce cas l’on pourrait dire — peut-être sans être tout à fait exact,
ainsi qu'on le verra — que les questions 2) et 3) ne se posent pas.

2) La Cour peut fonder son avis sur la manière de voir adoptée
par elle, à savoir que, quelle que puisse être la réponse aux deux
autres questions, l’Assemblée générale ne peut absolument pas
prendre de décision par une méthode de vote autre que celle qui
est prévue à l’article 18 de la Charte, et que pour cette raison on
doit considérer qu’en adoptant l'article F, elle s’est conformée
«autant que possible » à l'avis rendu par la Cour en 1950. Si cette
manière de voir est adoptée, on pourrait soutenir qu’il n’est pas
nécessaire de répondre aux questions 1) et 3).

27
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) OI

3) La Cour peut fonder son avis sur la manière de voir suivante :
les décisions de l’Assemblée générale, à la différence de celles du
Conseil de la Société des Nations, n'étant pas juridiquement
obligatoires, l’article F n'implique évidemment pas d’excés de
surveillance par comparaison avec celle qu’exergait le Conseil de la
Société des Nations et, par conséquent, il n’est nécessaire de
répondre ni à la question 1) ni à la question 2).

Finalement, et telle est au fond la méthode suivie par la Cour,
on peut répondre à la question posée à la Cour sans référence princi-
pale à aucune de ces questions, mais simplement sur la base d’une
interprétation des passages pertinents de l’avis rendu par la Cour
en 1950.

Selon moi, il est essentiel, eu égard à la fois aux circonstances
de l'espèce et aux objets de la fonction judiciaire de la Cour en
général, que son avis contienne une réponse à toutes les questions
juridiques pertinentes en l'espèce, surtout quand il s’agit de
questions sur lesquelles se sont fondés les membres de l’Assemblée
générale, y compris l'Afrique du Sud.

Ainsi, en ce qui concerne la question 1) — à savoir celle qui
se pose du fait que l’Afrique du Sud prétend que les résolutions
relatives au Mandat exigeaient l'unanimité absolue des membres
du Conseil de la Société des Nations — et bien que la Cour soit
arrivée à la conclusion que le passage pertinent de son avis de
1950 ne s'applique pas au système de vote, j'estime qu'il faut
répondre à la these de l’Union sud-africaine dans tous ses détails.
Il ne suffit pas de la rejeter pour le motif que cette thèse est sans
pertinence, attendu qu'elle est écartée par ce qu’on appelle le
sens ordinaire et naturel des termes de l’avis de 1950. Telle était,
en effet, la thèse principale avancée par l'Afrique du Sud au
cours des débats devant l’Assemblée générale et ses commissions.
C'est la question relative à la justification de cette thèse qui a
préoccupé l'esprit des membres de l’Assemblée générale, qui a
troublé leur conscience, et c'est à cette question qu'est très large-
ment due la présente demande d'avis consultatif. Les circonstances
de l'espèce sont telles qu’il faut examiner d’une manière complète
le principal argument juridique de l'État qui, en tant que Man-
dataire, s’est mis en opposition avec la manière de voir exprimée
à plusieurs reprises par les Nations Unies, et dont l'attitude a
été largement désapprouvée. Aussi, bien que je n’accepte pas la
thèse du Gouvernement de l'Afrique du Sud dont il s’agit, je
dois l’examiner avec tous les détails nécessaires.

Les mêmes considérations s’appliquent à ce que l’on pourrait
appeler le point constitutionnel, tel qu’il est exprimé dans la
question 2). L’avis de la Cour est fondé sur la maniére de voir
suivante : l’Assemblée générale ne pourrait, en aucune manière,
prendre ses décisions en recourant à une procédure de vote autre
que celle qui est prévue par la Charte, et pour cette raison l’article F
est conforme à l’avis rendu par la Cour en 1950, aux termes duquel
la procédure de l’Assemblée générale doit «autant que possible »

28
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 92

se rapprocher de celle du Conseil de la Société des Nations. Il est
possible de trancher la question tout entière en se référant à la
simple proposition selon laquelle les dispositions de la Charte en
matière de vote sont impératives et péremntoires et que toute
modification de la procédure de vote de l’Assemblée générale,
destinée à répondre aux circonstances de la cause, constituerait
une violation de la Charte ou, plus encore, qu’elle constituerait une
impossibilité juridique. Mais cette opinion prête à controverse.
Certaine pratique antérieure, dont il sera fait mention plus loin,
suggère la possibilité d’une procédure de vote différente si un
instrument étranger l’autorise — bien que la Cour semble avoir
accepté le point de vue selon lequel il n’existerait, dans la présente
affaire, aucun instrument de ce genre, étant donné que les pouvoirs
de l’Assemblée générale sont, dit-on, tirés de la Charte et non d’un
instrument étranger. Ceci également prête à controverse. I] semble,
par-dessus tout, que ce problème constitutionnel fût à la base de
la plus grande partie du débat devant l’Assemblée générale et
que la plupart des membres de celle-ci — comme le fait la Cour —
étaient disposés à considérer l’objection constitutionnelle comme
décisive et suffisante. Ceci étant, il me paraît souhaitable que
la solution à cet aspect de l'affaire ne soit pas considérée comme
allant de soi ou évidente en elle-même. Pour ce motif, eu égard
à des considérations de principe divergentes et à une divergence
dans la pratique, j'estime devoir examiner pleinement cet aspect
de la question.

Les mêmes considérations s'appliquent, encore une fois, à la
question 3) — par référence à laquelle il serait possible de régler
l'affaire soumise à la Cour en se fondant sur le motif suivant: les
décisions de l’Assemblée générale sont dépourvues d'effet juridique
ou possèdent un effet plus limité que celles du Conseil de la Société
des Nations. C’est là un motif — et le motif principal — de penser,
ainsi que je le fais dans la présente opinion, qu’on peut répondre
affirmativement à la question posée par l’Assemblée générale. Pour
cette raison, il ne m'est pas permis de négliger ce point à cause des
difficultés ou complications qui lui sont inhérentes. L'absence, en
général, de pleine force juridique obligatoire, dans les résolutions
de l’Assemblée générale, est un principe si fondamental et rudi-
mentaire que l’on n'aurait pas à craindre le danger ou l’inutilité
d'une tentative en vue de l’appliquer et de le restreindre. Je ne
puis négliger cet aspect de l'affaire sous prétexte que la Cour ne
peut répondre à cette question — ou à toute autre question juridique
— se rattachant à l'avis, attendu que l’Assemblée générale n’a
pas spécifiquement demandé de réponse à ces questions. L’Assem-
blée générale n’a posé qu'une question de fond et cette question,
cette seule question, trouve sa réponse dans le dispositif de l’avis
unanime de la Cour. Évidemment, pour répondre à cette question,
la Cour est tenue, dans son raisonnement, d’examiner un certain
nombre de questions juridiques variées et d’y répondre. C’est la
l’essence méme de sa fonction judiciaire qui lui permet de rendre

29
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 93

des arrêts et d'émettre des avis qui emportent conviction et éclair-
cissent le droit.

Pour ces motifs, je ne puis attacher une importance prépon-
dérante — et encore moins exclusive — à ce qui pourrait être
défini comme le point de vue de la «simple interprétation », tel
que ce point de vue est impliqué dans l'argument selon lequel
la question du vote serait sans rapport avec l’un ou l’autre des
deux passages décisifs de l’avis rendu par la Cour en 1950, à
savoir celui qui touche au «degré de surveillance» et celui qui
touche à la «procédure» du Conseil de la Société des Nations.
On peut soutenir que, dans ces deux expressions, il y a une réfé-
rence implicite au vote; on peut soutenir que cette référence
n'existe à titre inhérent que dans l’une ou dans l’autre de ces
expressions ; et il y a place pour l’idée, qui trouve quelque appui
dans l’avis de la Cour, que ni l’une ni l’autre de ces expressions
ne se réfère au vote. Cette diversité de vues fournit un exemple
du danger de se fonder sur ce qui est supposé être le sens ordinaire
et naturel des mots.

Enfin, eu égard à l'intégrité de la fonction interprétative, il
n'est pas souhaitable d’encourager l’application d’une méthode
qui, par voie d'interprétation, pourrait amener à traiter som-
mairement la principale question soumise à la Cour ou à ne pas
en tenir compte. On pourrait dire, par exemple, que, l’Assemblée
générale agissant en vertu de l’article Io de la Charte et, selon
l'avis rendu par la Cour en 1950, étant responsable de la sur-
veillance, ne peut remplir cette fonction que conformément à
sa propre procédure, et qu’en appliquant sa procédure de vote,
supposée inaltérable, elle se rapproche «autant que possible» de
la procédure du Conseil de la Société des Nations. Quoi qu'il en
soit, ce point — le point dit «constitutionnel» — est l’un des
principaux soumis a la Cour. Je ne me considérerais pas comme
fondé à y répondre — sans un examen approprié de la pratique
connue — par référence à une prétendue impossibilité logique.

Ces considérations me paraissent conformes au plus haut intérêt
de l'autorité de la justice internationale. Elles n’excluent pas la
nécessité de fonder l’avis de la Cour, entre autres motifs, sur
l'interprétation des textes qui lui sont soumis.

*
* *

Les expressions « degré de surveillance »
et «procédure suivie par le Conseil de
la Société des Nations » ont-elles trait à
la procédure de vote ?

L'un des principaux passages de l'avis consultatif de 1950 que
la Cour est appelée à interpréter énonce deux directives: 1) le
degré de surveillance à exercer par l’Assemblée générale ne saurait
dépasser celui qui a été appliqué sous le Régime des Mandats, et

30
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 94

ii) cette surveillance devrait être conforme, autant que possible, à la
procédure suivie en la matière par le Conseil de la Société des Nation.
L'expression « degré de surveillance » a deux sens: elle signifie
principalement les moyens d'exercer la surveillance. Ainsi, il est
évident que la place assignée aux missions périodiques ou aux
pétitions sous le Régime de Tutelle dépasse le degré de surveil-
lance adopté sous le Régime des Mandats, et que ce moyen de sur-
veillance employé par les Nations Unies ne peut, sans le consente-
ment du Gouvernement de l’Union sud-africaine, être appliqué
au Territoire sous Mandat du Sud-Ouest africain. Il s'agit la de
moyens de surveillance au sens plus large de cette expression. La
Cour, invitée à donner un avis consultatif sur la question du vote,
n'a pas à se préoccuper de ces moyens. Cependant, l'expression
«degré de surveillance » comprend également les méthodes desti-
nées à veiller à ce que les moyens de surveillance ainsi adoptés
soient respectés et notamment la méthode à appliquer pour
décider si l'autorité chargée de l'administration s’y est conformée et
pour rechercher quelles mesures cette autorité devrait prendre à
cet effet. Si l’Assemblée générale devait être mise en mesure de
prendre, relativement aux pétitions et rapports, des décisions obli-
gatoires soumises à des conditions de vote moins strictes que celles
qui prévalaient au sein du Conseil de la Société des Nations — ces
décisions comprenant des demandes d'informations complémen-
taires, l’éxpression d’un regret ou d’une désapprobation à l'égard
des actes ou des omissions de l'autorité chargée de l’administration,
et des invitations à cesser l’action désapprouvée — dans ce cas
l'innovation ainsi introduite semblerait atteindre un degré de
surveillance dépassant celui qui était auparavant en vigueur. Il en
est ainsi, même si en certains cas de telles décisions constituent
une approbation des dispositions prises par l'État chargé de l’admi-
nistratioa ou un appui donné à ces dispositions — auquel cas-on
pourrait soutenir que des conditions de vote moins strictes impli-
quent un relâchement du degré de surveillance. Quoi qu’il en soit,
l'Etat soumis à la surveillance est principalement affecté par
Vintervention éventuelle dans sa liberté d’action exercée par
l’organe chargé de la surveillance. Sous cet angle, la méthode de
vote moins stricte ajoute à la rigueur et au degré de surveillance —
tout comme une modification de la procédure de vote peut ajouter
à l’étendue de l’obligation. Si je consens à accepter l'obligation de
payer des impôts en conformité de décisions unanimes prises par
un comité, mon obligation se trouve augmentée si ce comité, en
modifiant sa procédure, peut prescrire des impôts par un vote à la
majorité. Ceci paraît être une proposition de bon sens.

Mon avis, ainsi qu’il est exprimé ci-dessous, est que l’article F-
n’entraine pas d’excès de surveillance, pour le motif que les décisions
du Conseil de la Société des Nations n’exigeaient pas l’unanimité
absolue et qu’en tout cas les décisions de l’Assemblée générale ne
possédent pas la méme autorité juridique que celles du Conseil de la
Société des Nations. Mais je ne crois pas que la Cour devrait, dans

31
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 95

son avis, répondre à la question qui lui est posée en se fondant sur ce
motif que le degré de surveillance serait sans rapport avec la
question de vote. La procédure de vote détermine le degré de sur-
veillance. Même si nous n’allons pas jusqu’à la concession — qui
n’est pas justifiée — qu'un veto de l'État mandataire pouvait
faire obstacle à une décision valable du Conseil de la Société des
Nations agissant en tant qu’organe de surveillance sous le Régime
des Mandats, le fait demeure que, selon l’article F qui est envisagé,
aux décisions par ailleurs unanimes du Conseil, qui comprenait
toutes les Puissances principales Membres de la Société des Nations,
sera substituée une décision prise par l’Assemblée générale aux
deux tiers des voix, qui peut comprendre ou ne pas comprendre
le vote d’un membre permanent du Conseil de Sécurité, qui peut
représenter. moins d’un quart des contributions au budget des
Nations Unies ou moins d’un quart ou d’un cinquième de la
population totale des Membres des Nations Unies, qui agit par
des méthodes différentes de celles qui caractérisaient le Conseil
de la Société des Nations, lequel, à son tour, conformément à
l'atmosphère politique tout entière de la Société des Nations, tendait
à procéder en dernière analyse par voie d'accord plutôt que
par un compte des votes. Il n’est pas non plus complètement
sans pertinence qu’au Conseil de la Société des Nations l’unanimité
ou la quasi-unanimité comportât la sauvegarde additionnelle de
pouvoir être influencée par les rapports et le point de vue d’une
commission d'experts — car tel était le caractère de la Commission
des Mandats —- jouissant d’une haute autorité et indépendante des
gouvernements. Les décisions de l’Assemblée générale, selon l’article
F que l’on envisage, seront prises sous l'influence du Comité pour
l'Afrique du Sud, organisme dont le dévouement et le désinté-
ressement ne doivent pas être mis en doute, mais qui est différem-
ment composé.

Ces éléments présentent une pertinence directe relativement
au «degré de- surveillance». Ceci n'est pas incompatible avec
Je fait que la seconde partie du passage («et devrait être
conforme, autant que possible, à la procédure suivie en la matière
par le Conseil de la Société des Nations ») a trait également et plus
directement au vote. Selon l'usage accepté, le vote est compris
dans les questions de procédure. Il est probable que, bien que la
première partie du passage vise le principe prédominant interdisant
de dépasser le degré de surveillance appliqué jusque-là, le passage
cité en dernier lieu ait été destiné à viser le problème plus spécifique
consistant à rapprocher, dans la mesure du possible, cette procédure
de celle que suivait le Conseil de la Société des Nations. Pour ces
raisons, j'hésite à admettre que le sens ordinaire et naturel des
mots ait pour effet d’exclure la méthode de vote de la notion de
degré de surveillance. Il 1’y a pas de sens ordinaire et naturel des
termes « degré de surveillance » dans l’abstrait. Leur signification
n’est pas quelque chose d’apparent à première vue ; elle dépend
des situations et des problèmes dont la Cour est saisie. Au surplus,
elle dépend des questions juridiques qui se rattachent directement

32
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 96

à la situation. Ainsi, en admettant que la thèse principale de
l'Afrique du Sud sur le question de l'unanimité soit correcte, il
serait raisonnable d'admettre que les expressions employées par
la Cour visant le « degré de surveillance » et la « procédure » n’ont
pas été employées dans l'intention d'ignorer la position juridique
ainsi établie. Il n'y a pas d'avantage à traiter la question tout
entière comme inexistante, pour le motif que les mots employés
ont un sens fixe, certain et immuable.

Il est possible, bien entendu, que la question du vote n'ait pas
été présente à l’esprit de la Cour à l’époque de l'avis de 1950. Ceci
ne veut pas dire que la procédure de vote ne soit pas un élément
essentiel du problème. Au contraire, c’est à la Cour, se trouvant en
face d’une lacune apparente dans l’avis rendu en 1950 à propos
d’une situation qui demande à être éclaircie, qu’il appartient de
combler la lacune en recourant à tous les moyens d'interprétation
disponibles. Ceux-ci ne comprennent pas la connaissance que pour-
rait avoir un membre de la Cour actuelle de son état d'esprit ou
de celui de ses collègues à l’époque où fut rendu l’avis consultatif
de 1950.

* * *

Il est important à cet égard de tenir.compte du rapport existant
entre les deux passages examinés ici. A mon avis, des deux condi-
tions qui sont prescrites, la première, qui concerne le degré de
surveillance, est l’idée maîtresse présentant le caractère d’une
disposition de fond ; la seconde, frappée d’une réserve par la présence
des mots «autant que possible», présente, selon ses termes, le
caractère d’une disposition de procédure. La question qui se pose
est de savoir si l’on peut, à juste titre, interpréter l’avis rendu par
la Cour en 1950 d’une manière qui ferait dépendre la règle de fond
de considérations relatives à la conformité et à l’opportunité de
la procédure. La question est de savoir si l’on peut, à bon droit,
permettre que cette considération influe sur le principe directeur
posé par la Cour en 1950 ou affaiblit ce principe selon lequel, en
l'absence du consentement de l'Union sud-africaine, le degré de
surveillance exercé par les Nations Unies ne doit pas dépasser le.
degré de surveillance exercé par le Conseil de la Société des Nations.
Il y a place pour la manière de voir selon laquelle l'Union sud-
africaine est juridiquement fondée à résister à toute tentative
visant à accroître sa responsabilité et le degré de surveillance
correspondant, ainsi que l'intervention des Nations Unies et la
surveillance exercée par elles, même si cet accroissement présentait
un caractère de procéduré, par exemple au moyen d’un système
particulier de vote — tant qu’il n’a pas été prouvé de manière
concluante que cet accroissement est inévitable à raison d’une
nécessité impérative de se fonder sur la procédure en vigueur au
sein de l’Assemblée générale, procédure qui ne peut être modifiée en
aucune circonstance.

Le Système de Tutelle des Nations Unies n’a pas remplacé le
Système des Mandats ; ce dernier demeure en vigueur en ce qui

33
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 97

concerne le Sud-Ouest africain. Comme on l’a dit à plusieurs reprises
dans l'avis rendu en 1950, l'exercice continu du Mandät doit être
soumis à une surveillance comportant les mêmes obligations et sau-
vegardes que celles qui existaient du temps de la Société des Nations,
mais sans aller au delà. Or, les obligations d’un pays peuvent être
affectées d’une manière décisive par la procédure de vote appliquée
pour prendre les décisions relatives à l'interprétation et à l’applica-
tion de ces obligations. Lorsque, dans l'avis de 1950, il fut dit et
répété.que les obligations du Mandataire restaient inchangées, cela
ne signifiait pas seulement que l’Union sud-africaine continuait à
être liée par ces obligations et ne pouvait en rien les diminuer ; cela
signifiait également que l’on ne pouvait accroître ces obligations.
La persistance des obligations doit, en toute justice, être considérée
comme opérant dans les deux sens. Cela me paraît être l’idée mai-
tresse. A cet égard, l'interprétation, quelque nécessaire qu’elle soit,
des termes « degré de surveillance » et « autant que possible », semble
presque revêtir le caractère d’un détail technique. À cet égard, il me
paraîtrait hautement contestable de se fonder exclusivement sur
l’idée que le sens ordinaire et naturel supposé de l'expression « degré
de surveillance » ne se rapporte pas à la procédure de vote.

Ainsi que je le conçois, les mots «autant que possible » ne signifient
pas que l’injonction sans réserve, interdisant de dépasser le degré de
surveillance qui prévalait au temps de la Société des Nations, soit
en fait atténuée par l'obligation de suivre « autant que possible » —
et seulement « autant que possible » — la procédure du Conseil de la
Société des Nations et s’il est impossible de se rapprocher de cette
procédure, eu égard à la procédure de vote de l’Assemblée générale
des Nations Unies, telle qu'elle est prescrite par l'article 18 de la
Charte, le degré de surveillance doit, inévitablement, être dépassé.
Dans son avis de 1950, la Cour n’a pas dit que le degré de surveil-
lance, tel qu’il existait sous le Régime des Mandats, ne dit pas être
dépassé, pourvu que cela fût possible, étant donné la procédure de
vote appliquée alors par l’Assemblée générale. A première vue, les
mots « autant que possible » peuvent être interprétés comme signi-
fiant que, dans le cadre de Vinjonction impérative interdisant de
dépasser le degré de surveillance de la Société des Nations et si l’on
peut choisir entre des procédures diverses, on doit appliquer la
procédure qui corresponde le plus près à celle du Conseil de la
Société des Nations. Pour les motifs exposés ailleurs dans la présente
opinion, je ne puis accepter l’idée selon laquelle les mots « autant
que possible » contenaient une référence implicite et impérative à
une procédure existante et inaltérable de l’Assemblée générale, et
qu'une telle interprétation aurait pour effet légitime de l'emporter
sur l'interdiction fondamentale empêchant d’accroître le degré de
surveillance telle qu'elle était pratiquée par la Société des Nations,
en alléguant que, par l'adoption de la règle de la majorité des deux
tiers, l’Assemblée générale était allée «aussi loin que possible »,
c'est-à-dire aussi loin que la Charte lui permet légalement d'aller.

34
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 98

Cette affirmation doit être prouvée au moyen d’un examen
rigoureux et approfondi. Un tel examen pourrait révéler, ainsi qu'il
est dit dans une autre partie de la présente opinion individuelle,
qu'il était légalement possible à l’Assemblée générale d’aller un peu
plus loin que ne le fait l’article F pour se conformer au principe
selon lequel elle devait se rapprocher, autant que possible, de la
procédure appliquée par le Conseil de la Société des Nations.

Mes propres conclusions, à l'égard de l'interprétation et des trois
questions principales énoncées ci-dessus, sont de nature telle qu'il
n'est pas nécessaire que la Cour adopte une interprétation de
l'avis rendu par elle en 1950 qui, à mon sens, aboutirait à dire que,
dans cet avis, la Cour, par méprise ou pour tout autre motif, aurait
introduit deux directives réciproquement contradictoires et que,
par référence implicite à une procédure de vote immuable de
l’Assemblée générale, elle aurait réduit à des proportions insigni-
fiantes l’essence de la règle de fond adoptée par elle à l'égard d’un
dés principaux aspects de son avis consultatif sur le Statut inter-
national du Sud-Ouest africain.

*
* *

Question 1: La règle de l'unanimité
prévalait-elle au Conseil de la Société
des Nations en tant qu'organe de surveil-
lance du Régime des Mandats ?

J'en viens maintenant à la première des trois questions juridiques
principales, que l’on doit à bon droit considérer comme se posant à
la Cour en la présente affaire. L'article F envisagé interpréte-t-il
correctement l'avis de la Cour, étant donné qu’il remplace par un
système moins strict la règle de l’unanimité absolue qui, selon la
thèse du Gouvernement de l'Afrique du Sud, prévalait au sein du
Conseil de la Société des Nations dans l’exercice de ses fonctions
de surveillance sous le Régime des Mandats ? Une règle de cette
nature prévalait-elle au sein du Conseil de la Société des Nations ?

Sur ce point, je ne puis accepter la thèse du Gouvernement de
l’Union sud-africaine selon laquelle il existerait une incompatibilité
entre l’article F envisagé et la procédure suivie par le Conseil de
la Société des Nations pour la prétendue raison que cette dernière
_--procédure se fondait sur la règle de l'unanimité absolue, comprenant
le vote de l'État mandataire intéressé. Telle a été l'opinion prin-
cipale exprimée en l'affaire par le Gouvernement de l’Afrique du
Sud. J'ai indiqué les raisons pour lesquelles il était à souhaiter
que la Cour examinât ce point sous tous ses aspects.

Il est admis que la procédure du Conseil de la Société des Nations
était régie par le principe de l'unanimité, cette unanimité com-
prenant non seulement les membres du Conseil, mais aussi des

35
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 99

Etats qui, sans faire normalement partie du Conseil, étaient invités
à y-siéger lors dé l'examen d’une question les intéressant ; cette
règle s’appliquait également aux représentants de l’État manda-
taire, invités à prendre part à la procédure devant le Conseil.
Toutefois, eu égard au principe comme à la pratique, tels que je
les interprète, la décision prise par la Cour dans son douzième avis
consultatif sur l’Interprétation du Traité de Lausanne, doit être
considérée comme s'appliquant également à la question dont la
Cour est maintenant saisie. Dans cette affaire, la Cour estima que
le principe consacré dans l’article 15 du Pacte et qui excluait le
vote des parties au différend dans le calcul de l’unanimité en tant
que condition de la validité d’une recommandation du Conseil,
était d'application générale, pour autant qu’il incorpore «la règle
bien connue d’après laquelle nul ne peut être juge dans sa propre
cause » (Série B, n° 12, p. 32). Cette « règle bien connue », sanctionnée
désormais par la Cour permanente de Justice internationale, doit
être tenue pour applicable au cas où un organe international, même
quand il décide en d’autres cas selon la règle de l’unanimité, juge,
dans l’exercice d’une surveillance à lui confiée, de la conformité
au droit de la conduite d’un État chargé d’un mandat international
ou d’une tutelle. L’organe de surveillance peut le faire soit direc-
tement en se pronongant sur la conformité des actes de l’État
chargé de l'administration à ses obligations internationales ou,

- indirectement, en l’invitant à adopter une certaine manière d’agir
ou à y. renoncer.

En l’absence d’une preuve incontestable démontrant le contraire,
on n’est pas fondé à laisser subsister la possibilité juridique d’une
situation dans laquelle un État tenu, en vertu des obligations inter-
nationales solennellement assumées par lui, d'observer une conduite
précise et de se soumettre à une surveillance internationale destinée
à garantir cette conduite, serait en même temps fondé à rendre, par
son vote en sens contraire, cette surveillance nominale et inopérante.
Sans doute, la pratique internationale connaît des cas où les
États se réservent le droit de déterminer l’étendue de leurs propres
obligations et, en un certain sens, de demeurer juges en leur propre
cause. Mais, à moins que ce droit ne soit réservé en termes des plus
explicites, les États qui tentent ainsi de mettre à profit leur capacité
contractuelle pour des fins étrangères à son objet principal — à
savoir la création d'obligations liant celui qui les assume — agissent
à leurs risques et périls. La réserve expresse de ce droit exceptionnel,
contraire au principe juridique et à la bonne foi, ne peut être déduite
dé façon concluante du seit! fait que la constitution prévoit la règle
de l’unanimité. Cette réserve ne peut notamment être déduite des
termes rigides de l’article 5 du Pacte, selon lequel, sauf disposition
prévoyant expressément le contraire, la règle de l'unanimité devait
s’appliquer. En effet, en l’absence d’une disposition prévoyant
expressément le contraire, cette règle est en elle-même qualifiée
par le principe énoncé par la Cour permanente de Justice inter-

36
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 100

nationale dans son avis consultatif sur l’Interprétation du Traité de
Lausanne. Dans cet avis, la Cour a estimé que cette règle était d’ap-
plication générale pour les décisions du Conseil lorsque ce dernier
agissait à titre judiciaire ou arbitral. La règle n’a pas été limitée
aux affaires portées devant la Cour en vertu d’un traité étranger.

On doit reconnaître que l'application du principe nemo judex
in re sua à ce qui est essentiellement une controverse entre le
mandataire et le Conseil par ailleurs unanime, constitue une
extension du principe posé par la Cour. Cette extension, cependant,
est plus apparente que réelle. Pour les raisons indiquées ci-dessus,
il ne me semble pas qu'il y ait un motif valable d'établir une distinc-
tion entre les décisions prises dans l'exercice des fonctions de sur-
veillance d’un organe international et les décisions de caractère
judiciaire ou arbitral, telles que le Conseil de la Société était appelé
à en rendre dans l'affaire relative à la fixation de la frontière entre
la Turquie et l'Irak. Dans tous les cas où il existe une différence
d'opinion ayant conduit à un vote discordant entre l’organe de
surveillance et l’autorité chargée de l'administration sur la confor-
mité de la conduite de cette dernière à ses obligations internationales,
cette différence d'opinion présente les éléments essentiels d’un
litige portant sur l'application d’un instrument international
obligatoire. Dans un litige de cet ordre, on doit considérer que le
principe «nul ne peut être juge dans sa propre .cause » s’applique.
En d’autres termes, il n’existe pas de motif valable permettant de
distinguer entre les organes judiciaires et les organes de surveillance,
du point de vue de l’applicabilité du principe selon lequel nul ne
peut étre juge en sa propre cause. Les deux catégories d’organes
appliquent, par des voies différentes, un ensemble de régles de
conduite obligatoires.

*
* *

Je passe maintenant du principe 4 la pratique. Telle que je la
comprends, la pratique suivie par la Société des Nations ne justifie
pas de façon concluante la manière de voir selon laquelle il y aurait
eu une tendance invariable, et même prédominante, dans les cas où
un membre du Conseil était lui-même partie au différend, à attacher
une importance littérale aux dispositions en apparence rigides ou
complètes en elles-mêmes de l’article 5 du Pacte en matière d’unani-
mité. À certaines occasions, on s’est conformé, avec assez de rigueur,
au principe de l’unanimité absolue comprenant les votes des parties.
Ceci s’est produit dans deux cas, relatifs à l'application de l’article 11
du Pacte, savoir: dans le différend entre la Pologne et la Lithua-
nie en 1928 ( Journal officiel de la Société des Nations, 1928, p. 806),
et en particulier au cours du différend sino-japonais de 1931 ( Journal
officiel de la Société des Nations, 1931, p. 2358). Dans les deux cas,
il fut formellement déclaré que la résolution du Conseil, acceptée par
tous ses membres à l’exception d’une des parties au différend, ne

37
AVIS CONS. DU 7 VI 55 (OPIN, INDIV. M. LAUTERPACHT) IOI

serait pas obligatoire. On peut faire observer qu’à propos de cette
derniére affaire, le professeur Brierly, un auteur faisant autorité et
connu pour sa-réserve, déclara que l’interprétation de l’article 11
adoptée à cette occasion était « inattendue et d’une exactitude dou-
teuse » (The Covenant and the Charter, 1947, p. 15). Sauf ces cas peu
fréquents, la tendance s’est manifestée, soit dans le sens d’un amen-
dement exprès de ces dispositions du Pacte, qui, à première vue,
laissait place à la possibilité de faire échec à une décision par ailleurs
unanime, grâce au vote d’une partie intéressée, soit dans le sens
qu’un tel amendement était inutile, étant donné que le principe
nemo judex in re sua était déjà partie intégrante du Pacte. Ainsi, en
1921, l’Assembiée recommanda qu’en attendant la ratification d'un
amendement exprès de la Charte à cet effet, les votes des parties au
différend fussent exclus lors du vote sur la question de savoir si un
Membre de la Société des Nations avait eu recours à la guerre
contrairement au Pacte (Comptes rendus de la Seconde Assemblée,
Séance plénière, p. 806). En 1922, le Conseil, dans deux cas, semble
être parti du principe selon lequel, en agissant en tant qu’organe
arbitral ou semi-judiciaire, il était tenu d’exclure les votes des
parties pour calculer l'unanimité exigée par le Pacte. La première
de ces affaires avait trait à la demande de l’Inde, aux fins d’être
comptée parmi les huit États d'importance industrielle prépondé-
rante pour être représentée au Conseil d'administration de l’Orga-
nisation internationale du Travail. Dans cette affaire, le Conseil a
agi d’après l'opinion juridique acceptée par lui, que lui avait soumise
le Secrétariat, à savoir que «le Conseil devait agir dans l'espèce
comme arbitre et que l’Inde ne pourrait être juge et partie » { Jour-
nal officiel, 1922, p. 1160). Cette affaire présente une importance
particulière au point de vue de la présente espèce, car le Conseil y
joua plutôt le rôle d’un organe administratif que d’un organe judi-
ciaire. Dans le différend aigu qui opposa la Grèce à la Bulgarie
en 1925; le Conseil, se prononçant en séance privée hors de la
présence des représentants des deux parties, élabora ce qui fut
appelé une « demande dictatoriale » destinée à être acceptée par
les parties, lesquelles se déclarérent elles-mêmes prêtes à accepter
la décision du Conseil, ainsi sanctionnée ultérieurement par un vote
unanime ( Journal officiel, 1925, p. 1700). Au cours de la même
année, dans le différend entre la Hongrie et la Roumanie relatif aux
optants hongrois dont iJ était saisi en vertu de l’article 11, para-
graphe 2, du Pacte, le Conseil accepta une recommandation à l’una-
nimité, sans compter les voix des représentants des parties, après
que le Président du Conseil eut déclaré qu’en invitant le Conseil à
se prononcer sur la recommandation contenue dans le rapport, il
«exceptait délibérément deux membres du Conseil, parties au dif-
férend » (1927, p. 1413).

Il semblerait donc que le douzième avis consultatif de la Cour
permanente, outre qu’il se fondait sur un principe général de droit

38
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 102

d’application irrésistible, ne manquait point d’appui dans la
pratique de la Société des Nations, tant avant qu’aprés le moment
où cet avis fut rendu. Il est peut-être utile, à cet égard, de signaler
la publication officielle du Secrétariat de la Société des Nations,
intitulée « Le Conseil de la Société des Nations, 1920-1938 », où,
à la page 69, selon l'avis du Secrétariat au sujet du compte des
voix des parties dans le calcul de l’unanimité, il est dit qu’« on
note une certaine division des opinions sur le point de savoir si les
. voix des parties doivent être ou non comptées ».

On a soutenu que, quelle qu’ait pu être la pratique du Conseil
de la Société des Nations en matière de différends internationaux,
cet organisme est, en d’autres domaines, strictement resté fidèle au
principe de l’unanimité absolue. Partant de là, on conclut que
l’État mandataire jouissait d’un droit de veto vis-à-vis de la fonc-
tion de surveillance du Conseil. Je ne suis pas persuadé de l’exac-
titude de ce qui est supposé être la prémisse de fait, ni de la conclu-
sion .que l’on en tire. On trouve quelques exemples de la pratique
suivie par le Conseil en ce domaine dans un document que le
Secrétariat des Nations Unies a rédigé pour le groupe de travail du
Comité sur l’Afrique du Sud; c'est le n° 39 du dossier mis à la
disposition de la Cour. Il y a d’autres cas dont je ferai mention plus
loin. Voici comment j’interpréte la pratique du Conseil, telle qu’elle
est rapportée : tandis qu'il n’y a pas d’exemple qu’une résolution
du Conseil ait été formellernent déclarée adoptée en dépit du vote
en sens contraire de l’État mandataire, il n’y a, parmi les pièces du
dossier, aucun exemple authentique et dûment constaté d’une
résolution envisagée par le Conseil, rendue impossible par le vote
contraire de l’État mandataire. L'examen de ces cas, qui avaient
trait au territoire sous mandat du Sud-Ouest africain, fait ressortir
que, s’il n’y a pas d'exemple d’une résolution adoptée contrairement
à l'attitude explicite du Gouvernement de l'Afrique du Sud, cela
n'était pas nécessairement dû à une menace d'exercer un droit de
veto. Dans certains de ces cas, ce Gouvernement, après avoir exposé
ses doutes ou ses objections, n’a pas insisté ; dans deux autres cas,
le Conseil a modifié une contre-proposition du représentant de
l'Afrique du Sud ; dans le sixième cas, le Gouvernement de l’Afrique
du Sud décida finalement de ne pas se faire représenter lorsque fut
repris examen de la question dont il s'agissait. I] prit la même
attitude dans certains autres cas, dont l’un, relatif au statut du
Mandat sur le territoire du Sud-Ouest africain, mérite une mention
spéciale. Dans son rapport, présenté en 1935, la Commission des
Mandats releva que la Puissance mandataire lui avait fait savoir
qu’elle avait chargé un Comité spécial d’examiner certains problè-
mes constitutionnels que soulevait une motion de l’Assemblée:
législative du territoire tendant à la constitution de celui-ci «en
cinquième province de l’Union». Le rapport se terminait par le
passage suivant: « Gardienne de l'intégrité de l'institution du
Mandat, la Commission s’attend donc à recevoir communication

39
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 103

des vues de la Puissance mandataire sur la question. Elle ne man-
quera pas de soumettre celles-ci à l'examen approfondi qu’appelle
son importance internationale. La Commission désire rappeler à
cette occasion l'obligation fondamentale de la Puissance mandataire
de donner effet non seulement aux dispositions du Mandat mais
encore à celles de l’article 22 du Pacte.» (Journal officiel de la
Société des Nations, 1935, p. 1235.) Le rapport de la Commission
sur ce point, ainsi que sur d’autres questions, fut adopté par Ic
Conseil, qui chargea le Secrétaire général de communiquer aux
Puissances mandataires les observations de la Commission, en les
priant d’y donner la suite demandée par la Commission (ibid.,
p. 1148). Le Gouvernement de l’Afrique du Sud fit savoir au Secré-
taire général qu’il ne serait pas représenté à la séance du Conseil.
Il peut être utile ou non de rechercher les raisons qui portèrent ce
Gouvernement à s'abstenir de participer à une décision qui portait
nettement sur une question importante, touchant un aspect
essentiél des droits et devoirs du mandataire. Six autres fois au
moins, le Gouvernement de l'Afrique du Sud ne se fit pas représenter
aux séances où le Conseil adopta des résolutions ou se livra à un
échange de vues au sujet du Sud-Ouest africain.

Le fait qui ressort donc assez clairement d’un examen de la pra-
tique du Conseil de la Société des Nations en la matière est que l’on
n’y trouve pas de preuve concluante ni convaincante à l’appui de
l'opinion selon laquelle, dans Ja pratique, la règle de l’unanimité
s’appliquait et était interprétée d’une manière confirmant l'existence
d’un droit de veto en faveur de la Puissance mandataire. Il serait
probablement plus exact de dire que, à supposer que ce droit ait
existé au début du fonctionnement de la Société des Nations, il
tomba en désuétude et, partant, devint caduc. Certes, on s’attacha
à obtenir un vote concordant de la Puissance mandataire par des
efforts patients de compromis et de concessions réciproques, notam-
ment sur la phraséologie des résolutions du Conseil. Il est donc
probable qu’un cas mentionné à plusieurs reprises, encore que d’une
façon assez vague, dans l’exposé présenté devant les Nations Unies
par le Gouvernement de l’Afrique du Sud, cas où le Conseil de la
Société des Nations aurait renoncé, eu égard à l'attitude de l’Afrique
du Sud, à une ligne de conduite qu'il avait envisagée, n’est pas
entièrement apocryphe. Il a dû nécessairement exister un certain
nombre de cas de cette nature. Mais ils n'étaient pas les seuls. Dans
d’autres cas, probablement plus nombreux, on obtint l’unanimité
parce que la Puissance mandataire adapta son attitude à l’opinion
générale du Conseil ou, dans certains cas, parce que la Puissance
mandataire décida de ne pas prendre part à la séance au cours de
laquelle le Conseil adopta la résolution. Il est probable — nous ne
pouvons en dire plus — que cette Puissance adopta cette ligne de
conduite parce qu'elle la jugea préférable à un désaccord patent
avec le Conseil, par ailleurs unanime, ou à un débat public devant
une Assemblée hostile et pratiquement unanime. A ce point de vue,

40
AVIS CONS. DU 7 VI 55 (OPIN, INDIV. M. LAUTERPACHT) 104

il s’attache nettement un certain degré d’irréalité au fait d’insister
sur le caractère absolument unanime du vote au sein du Conseil. Le
Conseil n’était pas une simple machine a voter.

Il n’est pas sans intérêt de noter que, dans son ouvrage très com-
plet sur la question des mandats, le professeur Quincy Wright arrive
à la conclusion suivante : « [1 est donc possible qu'une résolution
visant une Puissance mandataire donnée soit effective en dépit du
vote en sens contraire de cette derniére. D’autre part, on peut penser
que le Conseil, lorsqu’il s’occupe des mandats, exerce une fonction
d'ordre administratif plutôt que quasi-judiciaire, auquel cas l’unani-
mité absolue pourrait être requise. Il est probable que le caractère de
la question particulière soumise au Conseil serait décisif, mais jusqu’à
présent le Conseil a toujours adopté ses résolutions à l'unanimité
absolue. » (Mandates under the League of Nations (1930), p. 132. La
même opinion est exprimée à la p. 522.) Quoi qu'il en soit, comme on
l’a déjà indiqué, le Conseil, en adoptant des résolutions relatives
aux mandats, exerçait essentiellement une fonction d'ordre quasi-
judiciaire. En dehors des garanties de procédure, il n’y a probable-
ment pas de différence essentielle entre l'application judiciaire et
l'application administrativé de la loi. Ainsi qu’il a été démontré, la
circonstance que des résolutions ont été en fait acceptées à l'unanimité
absolue, ne permet pas de se prononcer de façon décisive sur la situa-
tion juridique examinée ici. La constatation du professeur Wright,
qui a été reproduite ultérieurement par d’autres commentateurs
bien informés (voir Duncan Hall, Mandats, Dependencies and Trustee-
ship (1948), p. 175), selon laquelle, en fait, les décisions du Conseil
en matière des mandats étaient unanimes, est, à première vue,
exacte, si l’on ne tient pas compte de la circonstance que la Puis-
sance mandataire s’est abstenue occasionnellement de prendre part
à la réunion. Mais, ainsi qu'il a été démontré, dans l'esprit de son
auteur il s'agissait nettement d’une constatation de fait et non de
droit. Ce fait se prête à des interprétations juridiques variables et
divergentes.

Il n’y a donc, dans la pratique du Conseil, pas d’élément concluant
permettant de passer outre aux considérations juridiques fondamen-
tales que j’4i mentionnées ci-dessus, à savoir que, dans un instru-
ment tel que le Pacte de la Société des Nations, la règle générale
d’unanimité n’est pas en elle-même suffisante pour écarter le prin-
cipe selon lequel une partie ne peut être juge en sa propre cause.
La condition d’unanimité, si exprès que soient les termes qui la
posent, est implicitement limitée par ce dernier principe, et il ne
faudrait rien de moins qué son exclusion expresse pour autoriser
un Etat à prétendre qu’en agissant comme juge dans sa propre
cause il possède le droit de priver de tout effet une obligation inter-
nationale solennelle à laquelle il a souscrit. On devrait garder ce
principe présent à l'esprit, surtout dans le cas où c'est l'État sur-
veillé qui revendique le droit de réduire à néant, par son propre
vote, l'efficacité juridique de la surveillance. L'efficacité des obliga-

41
AVIS CONS. DU 7 VI 53 (OPIN. INDIV. M. LAUTERPACHT) 105

tions internationales n'est peut-être pas la seule considération
dominante dans l'interprétation des traités, vu que parfois l’inten-
tion des parties est de les rendre moins effectifs que leur but appa-
rent ne le donne à penser ; mais c’est une considération qui ne peut
être négligée. Dans la mesure où le principe nemo judex in re sua
n’est pas seulement un principe général de droit expressément
sanctionné par la Cour, mais aussi un principe de bonne foi, cette
maxime est particulièrement applicable à propos d’un instrument
de caractère fiduciaire, tel qu’un mandat ou une tutelle, auquel
les considérations d’équité qui guident la conscience sont nécessaire-
ment applicables. Cette maxime est aussi un principe général de
droit reconnu par les Etats civilisés. Il n’y a donc pes de raison
suffisante de supposer que, si la Cour permanente de Justice inter-
nationale avait été appelée à appliquer le principe posé par elle
dans son douzième avis consultatif à la question de l’unanimité à
propos de la fonction de surveillance du Conseil en matière de mandat,
elle aurait abandonné le principe qu’elle a formulé. Il est peut-être
étrange que, dix ans après la dissolution de la Société des Nations,
la Cour se trouve en présence de la même question, mais ce n’est pas
une raison valable pour s’écarter de ce principe. Au surplus, rien
n’empéche la Cour d’interpréter le Pacte de la Société des Nations
tel qu'il existait en 1945. I] arrive souvent qu'une juridiction doive
statuer sur des droits régulièrement acquis en vertu de traités ou de
lois qui ne sont plus en vigueur. Il n’y a pas de raison de pousser
ici à l'extrême la prudence judiciaire. En outre, dans le cas présent,
la Cour interprète essentiellement le Mandat qui, elle l'a dit à
plusieurs reprises dans son avis de 1950, continue d’exister.

Je ne suis pas en mesure d’affirmer que je sois arrivé sans hésita-
tion à ma conclusion sur cet aspect de la question, ou que j'aie
été disposé à fonder uniquement sur ce motif ma réponse affirmative
à la question posée par l’Assemblée générale. Je suis impressionné
par les doutes que M. Klaestad a exprimés à cet égard dans son
opinion individuelle, Nous devons, en effet, donner l'importance
qu’elle mérite à la règle générale de l’unanimité qui figure dans le
Pacte et au fait que l’on ne trouve aucun cas où le Conseil ait
explicitement affirmé son droit de prendre une décision valable
malgré l’objection formelle de l’État mandataire intéressé. En
même temps, je dois attacher une importance égale et, je crois,
décisive, au principe général que j'ai examiné et que la Cour elle-
même a appliqué dans son douzième avis consultatif ; à la pratique
que le Conseil de la Société des Nations a suivie le plus souvent et
cela pas seulement pour le règlement des différends ; et surtout à
la coutume — qui dans la pratique anglaise porte le nom de « conven-
tion constitutionnelle » — selon laquelle les États mandataires n’ont
jamais en fait exercé un droit de veto. En outre, je doute que
l'Afrique du Sud ait un droit acquis au maintien d’une procédure de
vote immuable, étant donné les changements effectifs ou virtuels en
la matière dans la pratique de la Société des Nations. Il n’y a pas de

42
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 106

doute qu'avec le temps et sans aucun amendement formel, la
règle de l’unanimité absolue a cessé d’être un facteur auquel on
attachait invariablement une importance décisive. Outre la pratique
indiquée ci-dessus, cela est démontré par l’adoption progressive de
pratiques telles que l’adoption de résolutions sous forme de « vœux »
ou de recommandations par simple majorité ; par le fait de traiter
certaines questions de fond comme étant des questions de procédure ;
par le fait de considérer l’abstention comme une absence ; et par
la pratique du vote à la majorité dans les comités. Lorsqu’en 1937
les Membres de la Société des Nations ont exprimé leur opinion
sur le point de savoir si l’unanimité absolue du Conseil était requise
pour demander un avis consultatif, une grande majorité de ceux
qui ont exprimé leur opinion ont contesté l'existence de cette
condition. Il en fut ainsi, bien que dans ce cas il y eut des raisons
d’une certaine importance pour maintenir la règle de l’unanimité
absolue : eu égard au principe que les États ne peuvent être
contraints, directement ou indirectement, de soumettre leurs
différends à la Cour. Une interprétation correcte d’un instrument
constitutionnel doit tenir compte non seulement de la lettre formelle
de l'instrument original, mais encore de son fonctionnement dans
la pratique effective et à la lumière des tendances qui se sont
révélées dans la vie de l'Organisation. Cela étant, bien que je ne
sois pas disposé à dire que la thèse principale de l'Afrique du Sud
fût entièrement mal fondée, je ne peux l’accepter comme étant
juridiquement correcte.

Pour ces raisons, ma conclusion est que l’article F projeté n’est
pas incompatible avec une interprétation exacte de l’avis rendu par
la Cour en 1950, dans la mesure où il est fondé sur le principe que le
vote contraire de l’État mandataire ne pouvait dans tous ces cas
détruire l’unanimité requise au sein du Conseil de la Société des
Nations.

*
* *

Question 2: L’Assemblée générale peut-
elle suivre une procédure de vote différente
de la procédure prévue à l’article 18 de la
Charte ?

Quoique la Cour ait décidé qu'il n’est pas nécessaire qu'elle
examine la thèse de l’Union sud-africaine dans la mesure où
celle-ci se fonde sur la proposition d’après laquelle, pour être
valables, les décisions du Conseil de la Société des Nations
devaient être prises à l'unanimité absolue, la Cour n’aura pas vidé
entièrement la question dont elle est saisie. En effet, ainsi que le
laisse entrevoir la demande d’avis consultatif, il reste la possibilité
de recourir à des procédures de vote autres que l'unanimité absolue
ou la majorité des deux tiers prévue par l’article F. L'assemblée
générale a expressément demandé à la Cour de lui dire quelle autre
procédure de vote elle devrait suivre au cas où elle conclurait que

43
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 107

l’article F est incompatible avec son avis de 1950. IE peut y avoir
une unanimité qualifiée (c’est-à-dire non compris le vote de l’État
chargé de l'administration du territoire) ou une forme de majorité
intermédiaire entre l'unanimité et la majorité des deux tiers, telles
une majorité des trois quarts ou des quatre cinquièmes, ou toute
autre majorité dans laquelle seraient comprises les voix de certains
États ou groupes d’Etats, notamment des États représentés au
Conseil de Tutelle ou des Etats chargés de l’administration de terri-
toires sous Tutelle. Peut-on dire que ces diverses procédures de vote,
aussi bien que l’unanimité absolue, sont exclues du fait que, consti-
ttutionnellement, la Charte des Nations Unies les rend inadmissibles,
et que Ja seule procédure de vote ouverte à l'Assemblée générale est
la majorité simple ou la majorité des deux tiers ? Est-il juridique-
ment possible à l’Assemblée générale, quelles que soient les circons-
tances, d’adopter une procédure de vote différente de celle que
prévoit la Charte, savoir la majorité simple ou la majorité des deux
tiers ? Est-elle fondée en droit à décider que les questions d’une
catégorie déterminée seront tranchées à l’avenir suivant l’une des
procédures de vote susmentionnées ? Si l’Assemblée générale est
fondée en droit à adopter l’une quelconque de ces méthodes de vote
et si, à examen, il apparaît que l’article F, en remplaçant la règle
de l'unanimité par la majorité des deux tiers, ne se rapproche pas,
autant que possible, de la procédure suivie par le Conseil de la
Société des Nations, la question de sa compatibilité avec l'avis
rendu par la Cour en 1950 se pose de façon aiguë. Dans quel sens
faut-il répondre à ces questions ?

En d’autres termes, faut-il considérer que l’article F se rapproche
«autant que possible » de la procédure suivie par le Conseil de la
Société des Nations pour la raison que le système de vote prévu par
la Charte ne donne ni la possibilité ni la faculté de suivre une procé-
dure de vote différente de la majorité simple ou de la majorité des
deux tiers ? La Cour avait-elle cette restriction en vue lorsqu'elle a
employé l'expression «autant que possible»? On a répété à plu-
sieurs reprises au cours des débats de l’Assemblée générale et du
Comité du Sud-Ouest africain qu'il en était ainsi. Ce problème est
d’une importance primordiale pour l'ensemble de la question. L’on
ne saurait éviter d= l’examiner — et de le résoudre — en arguant
qu’une réponse positive est une impossibilité juridique. L'Assemblée
générale ne l’a pas envisagé sous ce jour puisque, comme je viens de
le dire, elle a demandé en termes exprès à la Cour, pour le cas où
celle-ci répondrait par la négative à la question principale, de dire
quelle autre procédure de vote il conviendrait d'adopter. La réponse
à cette question d'ordre constitutionnel ne peut davantage être
considérée comme évidente en soi par voie d’« interprétation » en ce
sens que, la Cour ayant estimé que la surveillance incombe à l’As-
semblée générale, celle-ci ne pourrait adopter en la matière une
procédure différente de celle que prévoit la Charte, et qu’en adoptant
l’article F elle a suivi autant que possible la procédure du Conseil de

44
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 108

la Société des Nations. Ce serait là une pétition de principe. Je ne
pense pas non plus qu’il soit permis de l’esquiver parce qu'une pra-
tique déconcertante et des considérations de principe contradictoires
sont venues la compliquer.

En principe, il semble qu'il n’est pas juridiquement possible à
l’Assemblée générale de décider — à la majorité simple ou à la
majorité des deux tiers — qu’une question ou une catégorie de
questions, ou même toutes les questions, devront être tranchées
à l'avenir à la majorité des trois quarts ou des quatre cinquiémes
ou encore à l'unanimité des voix. Les raisons que l’on peut invo-
quer à l’appui de cette opinion sont convaincantes. Si l’Assem-
blée générale prenait une telle décision, elle priverait certains de
ses membres, encore indéterminés, du droit qui leur est garanti par
la Charte de faire trancher une question par un vote à la majorité
des deux tiers auquel ils participent. S’il en est ainsi, il appert
que l’Assemblée générale n’est pas fondée en droit à adopter une
procédure de vote spéciale, même pour mettre en œuvre un avis
consultatif de la Cour. Toute modification à cet ordre nécessite
un amendement à la Charte. Cette manière de voir est confirmée
par des considérations juridiques d’une force évidente.

L'importance de la majorité requise pour la validité des décisions
d’un corps politique constitué n’est pas une simple question de
commodité technique ou d'évaluation mathématique. Elle est
l'expression de la conception politique sur laquelle se fonde l’organi-
sation. L'étude des travaux préparatoires de la conférence de
San-Francisco et des propositions de Dumbarton Oaks révèle que
le système de vote actuel ne fut adopté qu'après de longues délibéra-
tions. De toute façon, il fait actuellement partie du droit de la
Charte. Contrairement au Pacte de la Société des Nations, la Charte
des Nations Unies a pour principe fondamental, pour employer une
forme négative, le rejet de la règle de l’unanimité. Elle ne contient
aucune disposition qui prescrive ou permette à l’Assemblée générale
d'exiger l'unanimité ou une forme quelconque de majorité autre
que la majorité simple ou la majorité des deux tiers (bien que, et
cela est significatif, les articles 108 et 109 prévoient une majorité
qui doit nécessairement comprendre les membres permanents du
Conseil de Sécurité). Il n’entre pas dans le propos de la présente
opinion individuelle de rechercher la raison ou les buts de ce système
de vote fondé sur le rejet de la règle de l’unanimité ou de tout
système analogue. Il suffit de dire que la méthode adoptée est
conforme à la structure de l'Organisation des Nations Unies conçue
comme entité existant en quelque sorte indépendamment de ses
Membres et dotée d’une personnalité propre — dont l’un des aspects
est illustré de manière très nette dans l'avis que la Cour a rendu
dans l'affaire des Dommages — par opposition à la Société des
Nations qui, du fait que ses décisions étaient prises selon le principe
de l'unanimité, par voie d'accord plutôt que par un vote à la
majorité, présentait les caractéristiques d’une association de nature
différente.

45
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 109

En principe, il semblerait que, dans tous les cas où le texte
fondamental d’un‘corps politique constitué prescrit la manière dont
se formera ét s’exprimera sa volonté collective, ce texte est sou-
verain en la matière, et qu’il est impossible d’y déroger. Dès lors,
seul un amendement constitutionnel et non pas un acte législatif
peut autoriser le recours à une autre procédure de vote. Cela étant,
il semble que dans le cas des Nations Unies, il importerait peu que
la décision soit prise conformément aux buts de l'Organisation des
Nations Unies, ou en vertu d’une fonction conférée par un texte qui
lui est étranger, tel par exemple un traité. Il faut en tout cas que
cette fonction ne sorte pas des limites de sa compétence telle
qu’elle est définie dans la Charte. Car l'Organisation ne peut
accepter une tâche qui ne rentre pas dans le cadre des fonctions qui
lui sont assignées par sa constitution. Ainsi, si deux ou plusieurs
Etats conféraient, par traité, A l’Assemblée générale certaines
fonctions relatives au règlement pacifique des différends — par
exemple s'ils lui confiaient le som de nommer à cet effet une com-
mission d’arbitrage ou de trancher elle-méme le différend — et si
le traité stipulait que les décisions voulues doivent être prises à
la majorité des trois quarts ou des quatre cinquièmes, ou à une
unanimité qualifiée, il semble qu’en principe l’Assemblée générale
ne pourrait s'engager dans cette voie. Elle ne saurait tourner une
disposition apparemment impérative de la Charte en acceptant la
‘mission que lui confie un traité. S’il en était autrement, il serait
possible de modifier, au moyen de traités extrinsèques, le caractère
de l'Organisation dans un secteur important de son activité.

Telles étaient probablement les raisons -— bien qu'elles n’aient
pas été expressément formulées — qui ont conduit certains Membres
des Nations Unies à soutenir qu’en rendant son avis en 1950, la
Cour avait en vue la procédure de vote de l’Assemblée générale
telle qu’elle existe actuellement et qu’elle avait écarté toute possi-
bilité de la rendre conforme à la prescription dominante selon
laquelle le degré de surveillance ne saurait dépasser celui qui a
été appliqué sous le Régime des Mandats. Ce faisant, ils ont pu
citer avis consultatif n° 12, relatif à l’Interprétation du Traité de
Lausanne, dans lequel la Cour semblait poser le principe qu’un
corps politique chargé par un instrument extrinsèque de prendre
une décision ne peut le faire que conformément à sa propre procédure
de vote. Si cette manièfe de voir, si fortement confirmée par des
considérations de principe et, apparemment, par la Cour, est
exacte, il est clair que l’on ne saurait contester la validité de l’arti-
cle F en alléguant qu'il ne se rapproche pas, comme il aurait dû le
faire, de la procédure suivie par le Conseil de la Société des Nations.
En d’autres termes, cela signifie que l’article F correspond à une
interprétation exacte de l'avis de 1950, étant donné que a) la
règle de l'unanimité absolue, même si elle était correcte, ne pouvait
être appliquée en raison du caractère absolument obligatoire de la
procédure de vote prévue par la Charte, et b) pour la même raison,

46
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) IIO

il n’était pas juridiquement possible à l’Assemblée générale d’adop-
ter une autre procédure n’allant pas jusqu’à l'unanimité absolue.

*
* *

Bien que la manière de voir exposée ici semble confirmée par des
considérations de principe et par la pratique, il existe dans ces deux
derniers domaines des considérations en sens contraire. En fait,
dans le douzième avis consultatif, après avoir énoncé la règle dans
une acception bien déterminée, la Cour permanente de Justice inter-
nationale lui donna ensuite le sens exactement opposé. Elle com-
mença par rejeter l'opinion avancée par la Grande-Bretagne, selon
laquelle la règle de l’unanimité énoncée à l’article 5 du Pacte ne
visait que l’exercice de pouvoirs conférés par le Pacte même. Elle
déclara : « Le fait qu'il s’agit en l’espèce d’un pouvoir qui dépasse
les attributions ordinaires du Conseil, ne saurait évidemment être
invoqué comme un argument pour diminuer les garanties dont le
Pacte a cru nécessaire d’entourer les décisions du Conseil » (Série
B, n° 12, p. 30). Elle semble donc avoir adopté le point de vue qui,
je l’ai dit, est apparemment conforme aux principes, selon lequel un
corps politique ne peut agir que conformément à la procédure fixée
par sa constitution. Cependant, après cette constatation, la Cour a
restreint la portée de cette règle apparemment générale. Elle dit :
« Nul ne conteste d’ailleurs que le Conseil puisse accepter de prendre
des décisions à la majorité des voix, si ce pouvoir est expressément
prévu pour des cas déterminés, dans des textes conventionnels »
(p. 30). De même, après avoir mentionné le caractère obligatoire
de la procédure de vote « d’un corps déjà constitué, ayant ses propres
règles d'organisation et de procédure », elle limita la portée de cette
constatation en ajoutant : «si une volonté contraire n’est pas expri-
mée » (p. 31).

Pour limiter ainsi le principe majeur qu’elle avait énoncé et dont
elle s'était inspirée, la Cour pouvait en fait invoquer dans une large
mesure — bien qu’elle n’en fit pas mention — une pratique consi-
dérable de la Société des Nations. Les règles de procédure, adoptées
par l’Assemblée et par le Conseil de la Société, constituent un
exemple significatif de cette pratique. Aux termes de l’article 5 (1)
du Pacte: «Sauf disposition expressément contraire du présent
Pacte ou des clauses du présent traité, les décisions de l’Assemblée
ou du Conseil sont prises à l’unanimité des Membres de la Société
représentés à Ja réunion. » Les règles de procédure élaborées par la
suite pour l’Assemblée et pour le Conseil apportaient cependant à
cette règle une dérogation importante — bien qu’elle n’apparaisse
pas à première vue. Les termes de l’article 5, paragraphe 1, du
Pacte, reproduits dans l’article 19 (1) du Règlement de l’Assemblée,
ont subi une modification importante. Les termes «ou des clauses
du présent traité » ont été remplacés par « d’un traité ». La même
modification apparaît à l’article 8, paragraphe 1, du Règlement du

47
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) III

Conseil. Dans le Règlement du Conseil, adopté le 26 mai 1933, cet
aspect de la question est précisé plus clairement encore. L’arti-
cle g du Règlement revisé dispose : « Sauf disposition expressément
contraire du Pacte ou des clauses de tout autre acte dont il s’agit de
faire application, les décisions du Conseil sont prises à l’unanimité
des Membres de la Société représentés à la réunion. »

En outre, un grand nombre de traités conclus à la suite des
traités de paix, et, dans certains cas, expressément acceptés par le
Conseil, prévoyaient une forme quelconque de vote à la majorité,
par opposition à l'unanimité. C’est notamment le cas des «traités
de Minorités » qui tous contenaient des dispositions permettant au
Conseil de proposer des modifications à ces traités par vote à la
majorité des voix. Des dispositions analogues furent insérées dans
d’autres actes, par exemple l’article 4 de la Déclaration du 9 novem-
bre 1921 des Principales Puissances alliées au sujet de l’Albanie ;
l’article 15 du Deuxième Protocole de Genève du 14 mars 1924 con-
cernant le relèvement économique de la Hongrie ; l’article 14 de
l'annexe 2 et l’article 4 de l’annexe 3 de l'accord de Memel du
8 mai 1924 conclu entre les Principales Puissances alliées et la
Lithuanie ; l’article 9 de l'accord financier du 9 décembre 1927 entre
la Bulgarie et la Grèce; l’article 7 de la convention du 20 octobre
1921 relative à la non-fortification et à la neutralité des îles d’ Aland ;
l'article 8 du pacte de Locarno du 16 october 1925 ; l’article 28
(3) du traité d’assistance financiére du 2 octobre 1930. Et, bien
entendu, il existait de nombreuses dispositions à cet effet dans les
traités de paix qui, comme on l’a déjà dit, ont été mentionnés
en termes exprès dans le Pacte. Les auteurs qui ont commenté
d'une manière détaillée les amendements apportés aux règles de
procédure et aux clauses de ces traités n’ont marqué aucune ten-
dance à mettre en doute d'aucune manière leur opportunité (voir
Schiicking-Wehberg, Die Satzung des V dlkerbundes, 3me éd., vol. I
(1931), pp. 517, 521; Ray, Commentaire du Pacte de la Société
des Nations (1930), pp. 226, 227; Stone, dans le British Year
Book of International Law, 14 (1933), PP. 33-35).

Eu égard à la pratique de la Société des Nations et de la restric-
tion importante au principe, apparemment dominant, qui a été
exprimé par la Cour dans son douzième avis consultatif, ainsi que
de considérations d’ordre pratique, on ne peut dire, en règle absolue,
que l’Assemblée générale ne peut, en aucune circonstance, adopter
une méthode de vote autre que celle fixée par la Charte. Il n’y a
pas place pour l'emploi de termes tellement forts qu'ils indiqueraient
qu’une telle modification de la procédure de vote est une impossi-
bilité juridique. La pratique de la Société des Nations a fréquemment
réalisé cette impossibilité juridique et la Cour lui a expressément
donné son approbation. D'autre part, étant donné le caractère.
convaincant des considérations en sens contraire exposées ci-dessus,
il me semble qu’il n’est pas permis d’aller aussi loin que le Règlement

48
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) II2

intérieur de l’Assemblée générale ou du Conseil de la Société des
Nations — ou, en fait, que la Cour permanente dans son douzième
avis consultatif — et d'affirmer que l'Organisation peut modifier sa
procédure de vote chaque fois qu’elle est appelée à agir en vertu d’un
traité autre que sa propre Charte constitutionnelle. La règle exacte
semble se situer à mi-chemin de ces deux solutions. La pratique,
ainsi que des considérations d'ordre utilitaire, tendent à justifier une
règle permettant une certaine souplesse qui ne serait pas incom-
patible avec la structure fondamentale de l'Organisation. Dans le
cadre de ces limites on est, à mon avis, fondé à dire qu’une telle
modification est justifiée en vertu des termes d’un traité général,
dans l'intérêt international général, et à propos des institutions
et arrangements de portée internationale, plus particulièrement
dans les cas où l’Assemblée générale agit en subrogation d’un
organe qui, jusque-là, exerçait les fonctions visées. C’est ce qui
se présente en l'occurrence. Si l’Assemblée générale doit exercer
ses pouvoirs en la matière essentiellement en fonction de la Charte,
telle qu’elle a été interprétée par la Cour dans son avis de 1950,
et plus particulièrement des articles 10 et 80, elle doit également
les exercer en application du Régime des Mandats qui existe tou-
jours et dont les obligations, ainsi que.l’a déclaré la Cour, continuent
à her l’Union sud-africaine à Végard du territoire tenu en vertu du
Mandat international assumé par elle en 1920. Cela étant, il y a
place, en droit, pour une modification de la procédure de vote de
l'Assemblée générale à l’égard des questions relevant de pouvoirs
d’origine double en ce sens qu’ils émanent, d’une part, de la Charte
et, d'autre part, du Mandat. Dans la mesure où des considérations
d'intérêt international peuvent valablement entrer en ligne de
compte dans une situation quelconque, elles ont d’autant plus
de poids dans la présente affaire où il s’agit de l’exercice d’une
tutelle internationale sur un territoire possédant un statut inter-
national, qui a déjà fait l’objet d’un avis antérieur de la Cour et
qui a donné lieu à des difficultés d’ordre international.

La question à résoudre est de savoir s’il existe en l’occurrence
un traité répondant aux caractéristiques ci-dessus. Les termes de
l'avis de 1950 amèneraient à répondre par la négative, en ce
sens qu'ils précisent que «la compétence de l’Assemblée générale
des Nations Unies pour exercer un tel contrôle et pour recevoir
et examiner des rapports se déduit des termes généraux de l’arti-
cle 10 de la Charte» (p. 137). Toutefois, ce passage doit être lu
non pas isolément mais en tenant compte du contexte de l'avis
ainsi que de l’origine double des fonctions de surveillance de
lAssemblée générale. La véritable signification du passage en
question est que l’article 10 de la Charte confère à l’Assemblée
générale la compétence nécessaire pour exercer les fonctions
découlant de l’acte international qui établit le statut international
du territoire visé, à savoir, le Mandat. C’est de ce Mandat qu’éma-
nent en premier lieu les pouvoirs de l’Assemblée générale, tandis

49
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 113

que la compétence pour faire exécuter le Mandat découle de
l’article Io.

Il résulte de ce qui a été dit plus haut qu'il n’y a pas de raison
de considérer comme un dogme, qui ne doit être prouvé et au
sujet duquel on peut écarter toute preuve contraire, la règle selon
laquelle l’Assemblée générale ne peut en aucune circonstance agir
conformément à une procédure différente de celle prescrite par
Yarticle 18. Dans ces conditions, quelles sont les modifications
que l’on pourrait, à bon escient, envisager d’apporter à la procé-
dure de vote de l’Assemblée générale à cet égard ? Il est évident
qu’en vertu du principe juridique formulé ici, l’on ne saurait
envisager d'appliquer la règle de l'unanimité absolue — qui serait
de toute façon écartée par suite de la réponse donnée à la ques-
tion 1 — pour la raison qu’elle s’oppose à la doctrine fondamen-
tale de la Constitution des Nations Unies, à savoir l’abandon
de la théorie de l’unanimité. Pour le même motif, il semble qu'il
n'y ait pas place pour un système d’unanimité qualifiée, dans
laquelle ne serait pas comprise la voix de l'Etat mandataire —
système auquel on pourrait de plus objecter qu'il placerait l’Union
sud-africaine dans une position meilleure, à certains égards, que
celle dont elle bénéficiait dans le système de vote appliqué par
le Conseil de la Société des Nations. En effet, le nombre d’Etats
représentant l’unanimité à l’Assemblée générale est environ quatre
fois plus élevé qu’au Conseil de la Société des Nations.

L’on pouvait cependant — et on le peut toujours — examiner
la possibilité de recourir à des procédures de vote se situant à
mi-chemin d'une unanimité qualifiée et d’une majorité des deux
tiers. Il n’entre pas dans le propos de cette opinion d’examiner
ces solutions. Certaines d’entre elles présentent sans doute un
caractère quelque peu artificiel en ce sens qu’elles doivent néces-
sairement ignorer les différences de composition de l’Assemblée
générale et du Conseil de la Société des Nations. Les débats de
l’Assemblée générale révèlent une absence quelque peu trou-
blante d'efforts en vue d'examiner, à cet égard, les possibilités
qui semblent le plus praticables — ce qui s'explique peut-être
du fait que le Gouvernement de l’Union sud-africaine prétendait
s’en tenir, sans en démordre, à la notion de l’unanimité absolue
et qu'il n’a pas proposé d’autres solutions. L’on pourrait notam-
ment envisager une solution qui, par voie d’analogie avec les
articles 108 et 109 de la Charte, consisterait à atténuer la règle
de la majorité des deux tiers, telle qu’elle est énoncée dans l’arti-
cle F, en stipulant que cette majorité devra inclure, soit tous les
membres du Conseil de Tutelle autres que l'Union sud-africaine,
soit tous ceux de ses membres chargés d’administrer des terri-
toires sous Tutelle, à l'exception de l’Union sud-africaine. Je ne
suis pas disposé à dire qu’une solution de ce genre, qui reprendrait
les termes mêmes de l’article 18 de la Charte, serait incompatible
avec elle. Il y a peu de mérite dans une interprétation judiciaire

50
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) II4

qui s’attacherait à rechercher ce qu’il y a de plus rigide dans une
constitution écrite et à simplifier la question en se concentrant
exclusivement sur les solutions extrêmes. Ainsi, tandis que l’una-
nimité absolue ou qualifiée peut être absolument étrangère à
l'esprit de la Charte, et, à ce titre, incompatible avec elle, cela
ne s'applique pas aux autres solutions n’allant pas jusqu'à l’una-
nimité. En particulier, lorsque l’Assemblée générale reprend les
fonctions d’un corps dont on lui enjoint de suivre la procédure
autant que possible, il me paraît raisonnable d'examiner dans un
esprit d’accommodement et libre de toutes exagérations de langage,
les autres solutions appropriées à la situation et qui ne sont pas
fondamentalement incompatibles avec la Charte.

En conséquence, dans la mesure où l’article F omet de prévoir
la possibilité d'apporter, dans la procédure de vote de l’Assemblée
générale, des modifications qui ne seraient pas incompatibles avec
les principes fondamentaux de la Charte des Nations Unies appli-
cables en la matière, et si la réponse que je donne à la question 3
ne m'en empéchait pas, je pourrais me voir obligé de considérer
que l’article F ne se rapproche pas, autant que possible, de la
procédure de vote suivie par le Conseil de la Société des Nations
et que, dans la mesure où il implique un degré plus élevé de sur-
veillance, il n’est pas conforme à l'avis rendu en 1950. Telle n’est
cependant pas ma conclusion, parce que ma réponse à la ques-
tion 3 est que, les décisions de l’Assemblée générale n'ayant pas
le même effet juridique que celles du Conseil de la Société des
Nations, l’article F n'implique pas un degré de surveillance supé-
rieur à celui qui était appliqué sous le Régime des Mandats et que,
dès lors, il correspond à une interprétation exacte de l'avis rendu
par la Cour en 1950.

*
* *

Question 3: En matière de surveillance,
les décisions de l'Assemblée générale ont-
elles le même effet juridique que celles du
Conseil de la Société des Nations ?

La dernière question et, à mon point de vue, la question déci-
sive, est de savoir si l’on ne peut dire à bon droit que l’article F
est conforme à l'avis rendu par la Cour en 1950 vu que ce qu'on
demande à l’Afrique du Sud d'accepter, ce sont des décisions prises
à la majorité, qui sont ou ne sont pas obligatoires ou pleinement
obligatoires, au lieu de décisions qui étaient obligatoires — ce qui
revient à dire que ce qu’on lui demande d'accepter c'est un système
de surveillance qui, loin d’être plus rigoureux, l’est beaucoup moins.
Même si l’on admet que l'Afrique du Sud n'était pas liée par les
décisions du Conseil de la Société des Nations auxquelles elle

5I
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) IIS

n'avait pas donné son accord et qu’elle pouvait empêcher ces
décisions d’être appliquées, ne peut-on dire qu’elle n’est pas liée
ou pleinement liée par les décisions de l’Assemblée générale pour
la simple raison que celles-ci ne sont pas obligatoires ou pleinement
obligatoires ? Si la Cour acceptait cet argument, elle devrait rejeter
l’idée que l’article F implique un degré de surveillance qui dépasse
celui qui était observé sous le système des Mandats. Cet excès de
surveillance serait réalisé si les décisions de l’Assemblée générale
prises par une majorité des deux tiers avaient la même force légale
et obligatoire que les résolutions unanimes du Conseil de la Société
des Nations. Au contraire, si, en fait, la situation est telle que,
malgré le dépassement par l’Assemblée générale de la surveillance
du Conseil de la Société des Nations, en tant qu’elle s’exerce par
Ja majorité des deux tiers, ce qui fait échec aux garanties qui
s’attachent à l’unanimité, cette surveillance est en même temps
moins rigoureuse parcc qu'elle s'exerce au moyen de décisions
d’un caractère moins obligatoire que celles du Conseil de la Société
des Nations — si telle est la position, n’est-on pas fondé à dire
qu'il y a une équivalence sommaire de surveillance qui ramène
l’article F dans les termes posés par la Cour dans son avis consultatif
de 1950 ? À mon avis, cet argument est pertinent en l'espèce et exact
au fond.

Bien que les décisions de l’Assemblée générale jouissent d’un
plein effet juridique dans certains domaines de l’activité des
Nations Unies, et d’un effet juridique limité dans d’autres domaines,
on peut dire, en généralisant, qu'elles ne sont pas juridiquement
obligatoires pour les Membres des Nations Unies. Dans certains
domaines — tels que l'élection du Secrétaire général, l'élection des
membres du Conseil économique et social et de certains membres du
Conseil de Tutelle, l'adoption des règles de procédure, l'admission,
la suspension et le retrait de la qualité de membre, l'approbation
du budget et la répartition des dépenses — les pleins effets juridi-
ques des résolutions de l’Assemblée générale sont indéniables. Mais,
en général, elles se présentent sous forme de recommandations et,
de par leur nature même, les recommandations ne créent pas d’obli-
gations juridiques de passer à exécution, bien qu'en certaines
circonstances appropriées elles constituent une autorisation légale
pour les membres décidés à s’y conformer soit individuellement,
soit collectivement. Il en est ainsi, bien que l’article F et la présente
requête d’avis de l’Assemblée générale visent l’une et l’autre
« des décisions » qui, dans le langage ordinaire, signifient des expres-
sions de volonté obligatoire. En fait, la requête de l’Assemblée
générale et l’article spécial F, lorsqu'ils parlent de « décisions »,
envisagent des décisions dans leur sens plus large et en quelque
sorte non technique tel qu'il est employé dans l’article 18 de la
Charte des Nations Unies. On a entendu se référer aux résolutions
d'une manière générale. C’est un terme générique qui, s’il ne figure
pas dans la Charte, a trouvé sa place dans la pratique des Nations

52
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 116

Unies. Or, le mot «résolution» vise deux matières distinctes :
tantôt il vise des décisions qui ont, à l’occasion, un effet obligatoire
défini soit pour les, Membres des Nations Unies, soit pour leurs
organes, soit pour les deux, soit pour les Nations Unies dans leur
ensemble. Mais, normalement, on entend par là des recommanda-
tions, ainsi nommées à bon escient, dont l’effet juridique, s’il n’est
pas toujours nul, est plus limité-et se rapproche de ce qui, pris
isolément, apparait n’étre rien de plus qu’une obligation morale.

Telle est également, en principe, la position concernant les
recommandations de l’Assemblée générale se rapportant à l’adminis-
tration des territoires sous Tutelle. Les accords de Tutelle ne
prévoient pas pour l'autorité administrante l'obligation juridique
de se conformer aux décisions prises par les organes des Nations
Unies en matière de tutelle. Il n’y a donc pas d'obligation juridique
de la part de l'autorité administrante d'adopter ou d'abroger une
mesure législative ou administrative particulière, dans le but de
donner effet à une recommandation de l’Assemblée générale.
L'obligation juridique incombant à l'autorité administrante est
d’administrer le territoire sous Tutelle conformément aux principes
de la Charte et aux dispositions de l'accord de Tutelle, mais pas
nécessairement suivant telle recommandation particulière de
l’Assemblée générale ou du Conseil de Tutelle. Il en est ainsi à la
fois en droit positif et en bon gouvernement. C’est Pautorité adminis-
trante et non l’Assemblée générale qui est directement responsable
du bien-être de la population du territoire sous Tutelle. Il n’y a pas
de garanties suffisantes d'opportunité et d’applicabilité dans une
recommandation particulière émanant d’un corps politique qui
agit parfois sous la pression de son travail, qui est parfois privé
davis et d'informations spécialisés, et qui ne peut toutefois
prévoir les conséquences d’une mesure donnée dans le cadre de
l’ensemble de la législation et de l'administration du territoire sous
Tutelle. L'Assemblée générale a fait des recommandations dans le
domaine de la Tutelle, à maintes reprises, et comme une chose
allant de soi. Prétendre qu’une recommandation particulière est
obligatoire, en ce sens qu'il y a obligation légale de lui donner
effet, est contraire non seulement à la règle fondamentale que
l'Assemblée générale n’a pas le pouvoir législatif et ne peut lier
ses membres par des recommandations, mais encore, pour les raisons
déjà indiquées, contraire à des considérations importantes de bon
gouvernement et de bonne administration.

En fait, les États qui administrent les territoires sous Tutelle
ont souvent affirmé leur droit de ne pas accepter les recomman-
dations de l’Assemblée générale ou du Conseil de Tutelle approuvées
par l’Assemblée générale. Ce droit n’a jamais été sérieusement
contesté. I] y a de nombreux exemples de refus catégorique de la
part de l’autorité administrante de se conformer à une recomman-
dation. Cela s’est produit, par exemple, à propos de la recomman-
dation du Conseil de Tutelle qui a considéré, à sa troisième session

53
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) II7

(A/603, Comptes rendus officiels de l'Assemblée générale, 3™° session,
suppl. n° 4, p. 31), que l'organisation des tribus existant au Tan-
ganyika est un obstacle au progrès politique et social de la popu-
lation indigène — recommandation que l'autorité administrante
a rejetée parce que « partout les meilleurs éléments de la population
sont fortement attachés aux institutions de leurs tribus et, dans
la plupart des cas, opposent une résistance énergique à des sugges-
tions de modifications sérieuses » (Rapport pour 1948, p. 52). Quand le
Conseil de Tutelle a recommandé une étude du problème de l’intro-
duction d’un système de suffrage universel applicable à tous les
habitants du Samoa occidental (A/033, Comptes rendus officiels de
l'Assemblée générale, 4e session, supplément n° 4, p. 58) l'autorité
administrante a fait connaître au Conseil que « ce serait une erreur
complète d'imposer aux Samoans un changement radical de leurs
coutumes et que l’introduction du suffrage universel au stade actuel
serait incompatible avec le respect delaculturesamoane, quel’autorité
chargée de administration, comme les pouvoirs publics du Samoa
occidental, ont été priés de respecter par le Conseil de Tutelle »
(Document A/rg03/Add. 2, p. 9). Quand le Conseil de Tutelle, à
propos de Nauru, a recommandé que les valeurs destinées à l’inves-
tissement à long terme provenant des redevances ne soient pas
nécessairement limitées aux fonds d’État australien mais que ces
fonds soient librement investis au mieux des intérêts des habitants,
l'autorité administrante a donné les raisons pour lesquelles elle ne
pouvait suivre cette recommandation (A/933, Comptes rendus
officiels de l’Assemblée générale, 4"e session, suppl. n° 4, p. 77;
A/1306, 5me session, suppl. n° 4, p. 134). Lorsque le Conseil de
Tutelle a recommandé qu’on examine à nouveau la question de ia
capitation dans les îles du Pacifique, l'autorité administrante a
donné les raisons pour lesquelles, à son avis, c'était une forme
d'impôt satisfaisante et souhaitable dans les conditions économiques
et politiques existant dans ce territoire sous Tutelle (S/1358, p. 13 ;
S/1628, p. 15: Rapports du Conseil de Tutelle au Conseil de
Sécurité).
* * *

J'ai développé, d’une façon qui paraîtra peut-être trop longue,
une question qui ne semble pas controversée, à savoir que les recom-
mandations de l’Assemblée générale ne sont pas obligatoires. Je l’ai
fait en me référant à des recommandations pertinentes pour la
question actuellement soumise à la Cour, à savoir : des recommanda-
tions relatives aux territoires sous Tutelle. Elles sont pertinentes
bien que le territoire du Sud-Ouest africain ne soit pas un territoire
sous Tutelle. Toutefois, à moins qu’on ne l’explique de façon adé-
quate et avec les réserves nécessaires, cet exposé de la position
juridique doit être nécessairement si incomplet qu’il induit en
erreur. Pour les raisons énoncées à la fin de cette opinion indivi-
duelle, bien que je fonde ma réponse à cette question sur l’idée que

54
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 118

les décisions de l’Assemblée générale ne possèdent pas la même
valeur juridique que celles du Conseil de ia Société des Nations, je
considère qu’il est essentiel d'expliquer cet aspect de la présente
opinion et de l’entourer de réserves. Une chose est d'affirmer le
principe à peu près évident que les recommandations de l’Assemblée
générale en matière de Tutelle ou en d’autres domaines, adressées
aux Membres des Nations Unies, ne sont pas juridiquement obliga-
toires pour ceux-ci, en entendant par ce terme qu'il y a une obliga-
tion de leur donner plein effet, une autre chose est de souscrire à
l'opinion que ces recommandations n'ont aucune force, juridique
ou autre, et que par conséquerit elles ne sauraient faire partie,
en aucun sens, d’un système de surveillance juridique.

Tout d’abord, toutes les résolutions de l’Assemblée générale
sur la question ne se présentent pas sous la forme de recommanda-
tions adressées à l’autorité administrante. Elles ont souvent, en la
forme et au fond, la qualité de directives adressées aux organes des
Nations Unies, tels que le Conseil de Tutelle ou le Secrétaire général.
A ce titre, elles ont une pleine valeur et un plein effet juridiques.
Elles sont des mesures de surveillance dont la force est comparable
à celle des effets juridiques de décisions de l’Assemblée générale
telles que l'élection de membres du Conseil de Tutelle, ow la confir-
mation des accords de Tutelle. L'examen des résolutions passées
par l’Assemblée générale dans le domaine de la Tutelle démontre la
fréquence de cet aspect du rôle de surveillance de l’Assemblée
générale.

Toutefois, même par rapport à l'autorité administrante, la
question de l'effet des décisions de l’Assemblée générale ne peut
recevoir de réponse exacte par le seul énoncé du principe qu'elles
ne sont pas juridiquement obligatoires. En général, il est clair
que l’Assemblée n’ayant pas le pouvoir de décision — par opposition
aux recommandations — s'imposant avec force obligatoire aux
mesures positives prises par les États membres, ses résolutions n’ont
pas en elles-mêmes de force obligatoire pour l’État administrant. Cet
État n’est donc pas tenu de se conformer à une résolution particu-
lière lui recommandant de prendre ou de s’abstenir de prendre une
mesure législative ou administrative donnée. Comme nous l'avons
dit, aucune considération d’une valeur persuasive pratique ne
permet une interprétation différente du droit existant en la matière.
J'ai mentionné des cas où l'autorité administrante a expressément
refusé d’agir à la suite des recommandations qui lui étaient adressées.
Son droit de le faire n'a jamais été contesté. Ce qu’on a contesté —
et je crois à juste titre —-, c'est son droit d'ignorer purement et
simplement les recommandations et de s’abstenir de fournir des
raisons pour ne pas leur donner effet ou pour ne pas les soumettre à
examen en vue de leur donner effet. Ce qu'on a contesté, c'est
l'opinion qu’une recommandation est sans aucun effet juridique
quelconque. Une résolution recommandant à un État administrant
une mesure déterminée crée une certaine obligation juridique qui,

55
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 119

si rudimentaire, souple et imparfaite qu'elle soit, est cependant une
obligation juridique et constitue une mesure de surveillance. L'État
en question, s’il n’est pas tenu d’accepter la recommandation, est
tenu de l’examiner de bonne foi. Si, eu égard à sa propre responsa-
bilité en dernier ressort pour la bonne administration du territoire,
il décide de ne pas en tenir compte, il doit donner les raisons de sa
décision. Ces obligations apparaissent impalpables et presque
théoriques quand on les compare avec le pouvoir discrétionnaire en
dernier ressort de l’autorité administrante. Elles constituent néan-
moins une obligation; elles ont été reconnues comme telles par les
autorités administrantes. Cela résulte assez clairement de la discus-
sion détaillée à la Sixième Assemblée générale en 1952, qui a suivi la
présentation par le Secrétaire général, conformément à une recom-
mandation antérieure de l’Assemblée, d’une série de’ documents
intitulés : Renseignements relatifs à la mise en œuvre des Résolutions
du Conseil de Tutelle et de l Assemblée générale concernant les terri-
toires sous Tutelle (Documents A/1903 ; A/1903/Add.r ; A/1903/
Add. 2 ; octobre 1952. Dans la résolution 436 (V) du 2 décembre 1950,
l’Assemblée a demandé au Secrétaire général de faire rapport sur
les mesures prises par les autorités administrantes pour donner effet
aux résolutions de l’Assemblée générale et du Conseil de Tutelle et,
si aucune mesure n’avait été prise par l'autorité administrante à
l'égard d’une résolution particulière, de faire connaître les raisons
données à ce sujet). Tout en signalant la difficulté de donner effet
à certaines des recommandations et tout en affirmant leur propre
responsabilité en dernier ressort et leur propre droit de décision
finale, plusieurs délégations des États administrants n’ont pas tenté
d'affirmer que ces recommandations étaient bruta fulmina privées de
tout élément d'obligation juridique. C’est ainsi qu’à la Sixième
Assemblée générale, au cours des débats à la Commission de Tutelle,
le représentant du Royaume-Uni a déclaré : « Le Gouvernement du
Royaume-Uni estime que, lorsque le Conseil de Tutelle et l'Assem-
blée générale ont adopté des résolutions concernant les territoires
sous Tutelle, ces organes ont parfaitement le droit de connaître les
décisions prises par les autorités chargées de l'administration
concernant ces résolutions.» (245™e séance, 12 janvier 1952;
Sixième Assemblée générale, IVme Commission, p. 295). Bien que,
comme nous l'avons dit, les accords de Tutelle ne prévoient pas
d'obligation juridique pour l’autorité chargée de l'administration
de se conformer aux décisions d’un organe des Nations Unies, ces
accords ne sont cependant pas dépourvus à cet égard d’un élément
d'obligation juridique. Dans presque tous ces accords, l’autorité
administrante s'engage à collaborer pleinement avec l’Assemblée
générale et le Conseil de Tutelle dans l’exercice de leurs fonctions,
à faciliter les missions périodiques, et tout ce qui se rapporte à la :
surveillance. Cette collaboration, qui constitue un devoir juridique,
tire son origine des décisions prises par les organes des Nations
Unies.

56
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 120

Tant les principes que la pratique semblent donc indiquer que
les pouvoirs discrétionnaires dont jouissent les Membres des
Nations Unies à l’égard des résolutions de l’Assemblée générale
en ce qui est de l’administration des territoires sous Tutelle et
autres territoires assimilés à ceux-ci ne leur donnent cependant
pas une liberté d’action illimitée. Ces pouvoirs discrétionnaires
doivent être exercés de bonne foi. Sans doute, le degré de bonne
foi entrant dans l'exercice des pouvoirs discrétionnaires ne se
prête pas à une appréciation juridique stricte. Ce fait ne détruit
cependant pas complètement la pertinence juridique des pouvoirs
discrétionnaires ainsi exercés. Cela est vrai particulièrement dans
le cas d’une série de recommandations visant le même sujet et
le même État et qui ont été formellement confirmées par l’Assem-
blée générale. Quelle que soit la teneur de la recommandation,
et quelles que soient la nature et les caractéristiques de la majo-
rité qui l’a votée, la recommandation n’en reste pas moins un
acte juridique de l’organe principal des Nations Unies, que tous
les Membres de l'Organisation sont juridiquement tenus de consi-
dérer avec le respect qui est dû à une résolution de l’Assemblée
générale. Les mêmes remarques s'appliquent aux résolutions prises
à propos des territoires administrés en vertu du Régime de Tutelle.
Bien qu’il n'y ait pas automatiquement obligation d'accepter sans
réserve une recommandation ou une série de recommandations
particulières, il y a juridiquement obligation d’agir de bonne foi,
conformément aux principes de la Charte et du Régime de Tutelle.
Il est possible qu’un Etat mandataire n’agisse pas contrairement
au droit en refusant de mettre en œuvre une recommandation
ou une série de recommandations portant sur un même sujet.
Mais, en agissant de la sorte, il agit à ses risques et périls lorsqu'il
arrive au point où les effets cumulés d’une méconnaissance persis-
tante de l'opinion exprimée par l'Organisation conduisent à la
conviction que l’État en question s’est rendu coupable de déloyauté
à l’égard des principes et des buts de la Charte. Ainsi, l'État
mandataire qui persiste à ne pas tenir compte de l’avis de ]’Orga-
nisation solennellement exprimé et réitéré, et plus particulière-
ment dans le cas où l'expression de cet avis se rapproche de l’una-
nimité, peut finir par dépasser la limite imperceptible entre l’im-
propriété et Villégalité, entre la discrétion et l'arbitraire, entre
l'exercice de la faculté juridique de ne pas tenir compte de la
recommandation et l'abus de cette faculté, et qu'il s’est ainsi
exposé aux conséquences qui en découlent légitimement sous
forme d’une sanction juridique.

En outre — et pour des motifs analogues —, même si l’on
adopte le point de vue que les effets d'une décision de l’Assemblée
générale ne dépassent pas son influence morale, il n’en reste pas
moins qu'une décision ainsi conçue constitue une mesure de sur-
veillance. Un régime de surveillance qui ne comporte aucun élé-
ment d'obligation juridique et de sanction juridique peut cepen-

57
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) I2I

dant fournir un degré de surveillance très élevé à raison de la
force morale inhérente aux conclusions et recommandations qui
en découlent. Il est à noter — et ce point n’est pas sans impor-
tance — que l'avis consultatif de 1950 dit non seulement que
le nouveau régime ne doit pas augmenter les obligations juri-
diques de l’Union sud-africaine, il dit aussi que le degré de sur-
veillance ne saurait dépasser celui qui était exercé au temps de
Ja Société des Nations. L'expression «degré de surveillance »,
utilisée dans l’avis consultatif de 1950, ne vise pas nécessairement
ni exclusivement une surveillance exercée par voie de déclara-
tions juridiquement obligatoires ou applicables. La réprobation
morale encourue pour ne pas avoir donné suite à une recomman-
dation valable, adoptée en conformité de la Charte, peut fournir
un moyen de surveillance aussi puissant et même plus puissant
qu’une sanction juridique.

Ce défaut d'appareil purement juridique, ainsi que le fait de
s’en remettre à l’autorité morale des conclusions et rapports de la
Commission des Mandats, constituaient en fait les caractéristiques
essentielles de la surveillance prévue par le Régime des Mandats.
L'opinion publique — et l’attitude adoptée en conséquence par les
Puissances mandataires — ont été influencées moins par les résolu-
tions formelles du Conseil et de l’Assemblée que par les rapports
de la Commission des Mandats, véritable organe de surveillance. Du
point de vue théorique, la Commission des Mandats n'était guère
plus qu’un organe spécialisé subsidiaire du Conseil, qui recevait et
approuvait ses rapports et qui, de temps à autre, les assouplissait
par des formes diplomatiques afin de ne pas blesser la susceptibilité
de la Puissance mandataire. La Commission n'était pas autorisée
à communiquer directement avec les Puissances mandataires et
fut fréquemment rappelée à une juste appréciation des limites de
son autorité. Ceux de ses membres qui étaient appelés devant le
Conseil reconnurent fréquemment ces limites et dénièrent toute
intention de les outrepasser. Mais il était un fait généralement
admis dont il faut prendre acte judiciairement, à savoir que c'était
la Commission des Mandats qui était effectivement chargée de
surveiller la conduite de la Puissance mandataire. Et cependant la
non-application ou la méconnaissance des recommandations, des
vœux et des regrets de la Commission n’appelaient aucune sanction
juridique. La sanction juridique du contrôle judiciaire de la Cour
permanente de Justice internationale, bien que prévue dans tous
les Mandats, ne fut jamais invoquée. Les discussions approfondies et
publiques de l’Assemblée générale et du Conseil, qui influencérent
grandement tant l’opinion publique que la conduite du Mandataire,
eurent lieu à la suite des rapports de la Commission des Mandats.

Il y a deux raisons pour lesquelles j’ai estimé indispensable de
m'étendre sur ce point — qui, en un certain sens, semble mettre
en question les motifs de ma propre conclusion finale —, a savoir,

58
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 122

que les décisions de l’Assemblée générale à l’égard des territoires
administrés selon les principes du Régime de Tutelle ont, en tout
état de cause, certains effets juridiques et indubitablement certains
effets moraux et qu'on peut, dès lors, les considérer comme l’un des
facteurs du régime juridique de surveillance dans lequel la procédure
de vote joue un rôle :

En premier lieu, les observations qui précèdent démontrent que
je ne suis pas arrivé à ma conclusion finale sans certaines hésitations
ni sans avoir pleinement pesé la valeur d’une conclusion opposée
selon laquelle, bien que les décisions de l’Assemblée générale
soient dépourvues de plein effet juridique, elles sont néanmoins un
élément important du système de surveillance et, partant, la
procédure de vote par laquelle elles sont prises est un facteur
décisif aux fins de l’avis de la Cour.

La seconde raison est que, après avoir largement tenu compte
de la nécessité d’exposer la conséquence juridique inexorable
découlant de la nature même des «recommandations », on ne doit
pas donner cours à une interprétation qui affaiblit gratuitement
Veffectivité de la Charte, sans délimiter la portée de cette inter-
prétation dans tous les détails nécessaires. Il serait tout à fait
incompatible avec les principes d’une saine interprétation comme
avec l’intérét international supérieur, qui n’est jamais sans perti-
nence juridique, de minimiser la valeur des résolutions de l’Assem-
blée générale — l’un des principaux instruments d’élaboration de la
volonté et du jugement collectif de la communauté des nations
représentée par l’Organisation des Nations Unies — et, aux fins
du présent avis comme dans d’autres domaines, de les considérer
comme théoriques, insignifiantes et ne pouvant prétendre exercer une
influence sur la conduite des Membres. L’intérét international
exige que J’on n’accorde pas d’appui judiciaire, même indirect, à
une conception des résolutions de l’Assemblée générale qui les
ferait être considérées comme dénuées d'importance.

Ces considérations, de même que la pratique en vigueur, m’empé-
chent de fonder ma conclusion sur l'opinion que les décisions de
l’Assemblée générale sont dépourvues de tout effet obligatoire.
Cependant, on ne peut échapper au fait que les résolutions de
l’Assemblée générale ont une valeur juridique inférieure à celle
qui s’attache aux résolutions du Conseil de la Société des Nations.
C’est à ce fait que j’attribue une importance décisive. I] n’est pas
raisonnable de prétendre que des décisions d’une portée juridique
nettement inférieure à celle qui est inhérente aux décisions du
Conseil de la Société des Nations doivent être adoptées selon la
même procédure de vote exigeante et rigide. Le fait que certaines
des résolutions de l’Assemblée générale en matière de Tutelle et
dans d’autres domaines ont nettement un effet juridique ne saurait
modifier d’une manière décisive ce qui est la situation normale.
Cela étant, j'arrive à la conclusion, en ce qui est de la question 3,

59
AVIS CONS. DU 7 VI 55 (OPIN. INDIV. M. LAUTERPACHT) 123

que Varticle F correspond à une interprétation exacte de l'avis
rendu par la Cour’en 1950.

*
* *

En conséquence, bien que je sois arrivé au résultat final pour
des motifs qui diffèrent de ceux sur lesquels se fonde l’avis de la
Cour, je suis d’accord sur le dispositif pour les raisons suivantes :

1) dans la mesure où des doutes ont été émis quant au bien-
fondé de l’article F, en partant de la thèse selon laquelle le vote
de l’Assemblée générale sur les rapports et pétitions émanant de
l'Afrique du Sud est soumis à la règle de l’unanimité absolue vu
que cette règle était appliquée par le Conseil de la Société des
Nations, il est douteux qu’on. puisse estimer à bon droit qu'une
telle règle ait été effectivement en vigueur, lors de la dissolution de
la Société des Nations, au sein du Conseil agissant en tant qu’or-
gane de surveillance du Régime des Mandats ;

2) dans la mesure où l’on soutient que le vote de l’Assemblée
générale sur ces questions pourrait être soumis à quelque autre
procédure de vote plus rigoureuse qu’une majorité des deux tiers,
encore que n’allant pas jusqu'à l’unanimité absolue, l’article F
correspond cependant à l'interprétation exacte de l’avis consultatif
rendu par la Cour en 1950. Ceci pour le motif que les décisions de
l’Assemblée générale, au sens de l’article F, ne possèdent pas un
degré d'autorité juridique égal à celui des décisions du Conseil
de la Société des Nations. Ceci étant, bien que ces décisions soient
prises par l'application d’une procédure de vote moins rigoureuse,
on ne peut les considérer comme impliquant un degré de surveil-
lance allant au delà de celui qui prévalait sous le Régime des Mandats.
Ces considérations s’appliqueraient également si, contrairement
à la conclusion 1), on pouvait estimer que les décisions du Conseil
de la Société des Nations en la matière exigeaient l'unanimité
absolue.

(Signé) H. LAUTERPACHT.

60
